


110 HRES 939 IH: Condemning the glorification of terrorism

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 939
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Cantor,
			 Mr. Ramstad,
			 Mr. Wilson of South Carolina,
			 Mr. Pence,
			 Mr. Marshall,
			 Mr. Fortuño,
			 Mr. Shimkus,
			 Mr. Gallegly,
			 Ms. Berkley,
			 Mr. Bachus,
			 Mr. Cohen,
			 Mr. Royce,
			 Mr. Chabot, and
			 Mr. Lamborn) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the glorification of terrorism
		  and the continuing anti-Israel and anti-Semitic rhetoric at the United
		  Nations.
	
	
		Whereas Israel continues to be the Member State most
			 frequently condemned within the United Nations;
		Whereas on December 19, 2007, Palestinian Authority
			 representative to the United Nations, Riyad Mansour, submitted a list of
			 martyrs to be mourned, including Hosam Abu Habl and Jihad
			 Mustafa Dhaher, two senior members of the terrorist organization Islamic
			 Jihad;
		Whereas past letters submitted by the Palestinian
			 Authority have listed as martyrs, among other terrorists, Ayman
			 Daloul and Hussain Ahel, two of the men responsible for the kidnaping of
			 Israeli soldier Gilad Shalit;
		Whereas Mr. Mansour has repeatedly decried Israeli
			 defensive actions while making no mention of the ongoing rocket attacks against
			 the cities of Sderot and Ashkelon;
		Whereas on November 29, 2007, the 60th anniversary of the
			 United Nation’s resolution to partition Palestine into Jewish and Arab states,
			 the United Nations marked only a Day of Solidarity with the Palestinian
			 People, flying a Palestinian flag but not an Israeli one;
		Whereas on November 29, 2007, Palestinian leader Mahmoud
			 Abbas delivered a statement through Yasser Abed Rabbo on letterhead that bore a
			 logo of Palestine without the Jewish State of Israel;
		Whereas on November 29, 2007, Mr. Paul Badji, Chairman of
			 the Committee on the Exercise of the Inalienable rights of the Palestinian
			 People, lauded the efforts of terrorism by proudly stating, It was 20
			 years ago that the Palestinians as a people stood up to the occupation, and the
			 world learned a new word—intifada.;
		Whereas on October 29, 2007, Palestinian militants fired
			 mortars into Israel from the yard of a elementary school run by the United
			 Nations Relief and Works Agency (UNRWA) without any official reprisal from the
			 United Nations;
		Whereas on November 29, 2006, the United Nations
			 Trusteeship Council hosted panels that advocated the right of return of
			 7,000,000 to 8,000,000 refugees, without reference to Jewish refugees from Arab
			 lands;
		Whereas on November 29, 2006, at the United Nations public
			 headquarters, Farouk Kaddoumi, head of the Political Department of the
			 Palestine Liberation Organization, encouraged Palestinian
			 resistance against Israel and stated that the land is
			 ours and we shall not cede it;
		Whereas on November 29, 2005, a map of
			 Palestine was displayed in the presence of the three highest-ranking
			 United Nations officials, including United Nations Secretary-General Kofi
			 Annan, that was dated 1948 and did not include the Jewish State of
			 Israel;
		Whereas on November 29, 2005, the President of the United
			 Nations Security Council, the President of the United Nations General Assembly,
			 and the Secretary-General of the United Nations commemorated the terrorism of
			 suicide bombers by rising to observe a minute of silence of all those
			 who have given their lives for the cause of the Palestinian
			 people;
		Whereas allowing such hate speech and intolerance runs
			 contrary to United Nations Secretary-General Annan’s declaration at the June
			 2004 United Nations Department of Public Information Seminar on Anti-Semitism
			 that [The] fight against anti-Semitism must be our fight. And Jews
			 everywhere must feel that the United Nations is their home too.;
		Whereas at the 2001 World Conference against Racism (WCAR)
			 in Durban, South Africa, organized by the United Nations Educational,
			 Scientific and Cultural Organization (UNESCO), the anti-Israel and
			 anti-American rhetoric was so offensive that United States Secretary of State
			 Colin Powell withdrew the United States delegation, stating, I know that
			 you do not combat racism by conferences that produce declarations containing
			 hateful language . . . or that singles out only one country in the world,
			 Israel, for censure and abuse.;
		Whereas after the Durban Conference, UN High Commissioner
			 for Human Rights Mary Robinson stated that there was horrible
			 anti-Semitism present;
		Whereas, over the objections of the United States, the
			 European Union, and other key Member States, the United Nations General
			 Assembly has initiated preparations for a Durban Review Conference in 2009 that
			 is proposed to be funded from the United Nations’ regular budget, which would
			 force the United States to pay for nearly a quarter of the total conference
			 cost, preliminarily estimated to be $7,200,000; and
		Whereas the viciousness with which Israel is attacked and
			 discriminated against at the United Nations should not be allowed to continue
			 unchallenged: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the
			 glorification of terrorism and the continuing anti-Israel and anti-Semitic
			 rhetoric at the United Nations;
			(2)calls on the Secretary General of the
			 United Nations to—
				(A)officially and publicly condemn
			 anti-Semitic statements in all United Nations meetings;
				(B)establish and enforce policies to hold
			 accountable any United Nations official or employee who makes such statements;
			 and
				(C)further develop and implement education
			 awareness programs about the Holocaust throughout the world, as part of an
			 effort to combat the global rise in anti-Semitism;
				(3)calls on the Secretary of State to secure
			 adoption of a United Nations General Assembly Resolution implementing
			 procedures at the United Nations to hold accountable member states that make
			 anti-Semitic or incendiary statements, including by suspending the membership
			 privileges of such member states;
			(4)calls on the
			 President to direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States to prevent
			 the use of the United Nations regular budget to support the planned 2009 Durban
			 Review Conference and to withhold a proportional amount of United States
			 contributions to the United Nations should the Durban Review Conference proceed
			 as planned; and
			(5)urges the adoption and pursuit of the
			 policies described in paragraphs (1) through (4) and other policies to promote
			 reform in the United Nations that will—
				(A)bring greater
			 accountability, transparency, and regulation to the United Nations; and
				(B)censure member
			 states that glorify terrorism or engage in intolerance.
				
